USCA11 Case: 21-14123      Date Filed: 10/04/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14123
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EUGENE BARTHOLOMEW GARGIULO, JR.,
a.k.a. Geno Gargiulo,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:21-cr-60111-WPD-1
USCA11 Case: 21-14123             Date Filed: 10/04/2022         Page: 2 of 4




2                          Opinion of the Court                      21-14123

                        ____________________

Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
       Eugene Gargiulo, Jr. appeals his total sentence of 21 months’
imprisonment after he pleaded guilty to transportation of stolen
goods. He asserts the district court’s sentence is substantively un-
reasonable because the district court focused only on his criminal
history and refused to downwardly vary to home confinement or
a shorter term of imprisonment. After review, 1 we affirm Gar-
giulo’s sentence.
       The party challenging the sentence bears the burden of es-
tablishing it is unreasonable based on the facts of the case and the
18 U.S.C. § 3553(a) factors. 2 United States v. Shabazz, 887 F.3d


1 When reviewing for substantive reasonableness, we consider the totality of
the circumstances under a deferential abuse-of-discretion standard. Gall v.
United States, 552 U.S. 38, 51 (2007).
2 A district court is required to impose a sentence that is sufficient, but not
greater than necessary to comply with the purposes listed under § 3553(a)(2),
including the need to reflect the seriousness of the offense, promote respect
for the law, provide just punishment, deter criminal conduct, protect the pub-
lic, and provide educational and vocational training, medical care, and other
correctional treatment in the most effective manner. 18 U.S.C. § 3553(a)(2).
Other § 3553(a) factors include the nature and circumstances of the offense,
the history and characteristics of the defendant, the kinds of sentences availa-
ble, the Sentencing Guidelines, the need to avoid unwarranted sentencing dis-
parities, and the need to provide restitution to victims. Id. § (a)(1), (3)–(7).
USCA11 Case: 21-14123         Date Filed: 10/04/2022    Page: 3 of 4




21-14123               Opinion of the Court                         3

1204, 1224 (11th Cir. 2018). We must give due deference to the
district court to consider and weigh the proper sentencing factors.
Id. Along with the § 3553(a) factors, the district court should also
consider the particularized facts of the case and the guideline range.
United States v. Rosales-Bruno, 789 F.3d 1249, 1259-60 (11th Cir.
2015). However, it maintains discretion to give heavier weight to
any of the § 3553(a) factors or combination of factors than to the
guideline range. Id. at 1259.
       The district court also has wide discretion to decide whether
the § 3553(a) factors justify a variance. Gall v. United States, 552
U.S. 38, 51 (2007). When rejecting a request for a variance and im-
posing a guideline sentence, the sentencing judge need not issue a
lengthy explanation so long as the judge considered the parties’ ar-
guments and the context and record indicated the reasoning behind
its conclusion. United States v. Irey, 612 F.3d 1160, 1195 (11th Cir.
2010) (en banc).
       Gargiulo’s sentence is substantively reasonable. The district
court stated it considered the sentencing guidelines and the
§ 3553(a) factors. It noted and considered Gargiulo’s arguments in
mitigation, and it weighed these mitigating factors against his crim-
inal history, which the district court found was underrepresented
by his criminal history computation. It was within the district
court’s discretion to give greater weight to Gargiulo’s criminal his-
tory, and in view of the discretion the district court is granted when
considering the factors in § 3553(a), Gargiulo’s arguments fail to
show the district court abused its discretion by not varying
USCA11 Case: 21-14123        Date Filed: 10/04/2022     Page: 4 of 4




4                      Opinion of the Court                21-14123

downward. See Rosales-Bruno, 789 F.3d at 1254 (stating the dis-
trict court does not have to give all the factors equal weight and is
given discretion to attach great weight to one factor over another).
Moreover, the district court imposed a sentence within the guide-
line range, which ordinarily indicates a sentence is reasonable. See
United States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014) (stating
we do not apply a presumption of reasonableness to sentences
within the guideline range, but we ordinarily expect such a sen-
tence to be reasonable). Gargiulo failed to show the district court
committed a clear error of judgment in weighing the § 3553(a) fac-
tors by arriving at a sentence that lies outside the range of reason-
able sentences dictated by the facts of this case. See Irey, 612 F.3d
at 1190 (holding we will only vacate a sentence based on substan-
tive unreasonableness if we are left with the definite and firm con-
viction the district court committed a clear error of judgment in
weighing the § 3553(a) factors by arriving at a sentence that lies
outside the range of reasonable sentences dictated by the facts of
the case). Accordingly, we affirm.
      AFFIRMED.